[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-15956                ELEVENTH CIRCUIT
                                                              AUGUST 13, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                   D. C. Docket No. 07-00055-CR-J-34MCR

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ALAN DAVID EASON,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 13, 2009)

Before TJOFLAT, EDMONDSON and HILL, Circuit Judges.

PER CURIAM:

     W. Charles Fletcher, appointed counsel for Alan David Eason, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Eason’s conviction and sentence are AFFIRMED.




                                          2